Hawe v Delmar (2017 NY Slip Op 04769)





Hawe v Delmar


2017 NY Slip Op 04769


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: PERADOTTO, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (368/17) CA 16-00415.

[*1]RONALD L. HAWE, PLAINTIFF-APPELLANT, 
vTODD DELMAR, INDIVIDUALLY AND AS AN EMPLOYEE OF OSWEGO COUNTY, I.E. OSWEGO COUNTY SHERIFF'S DEPARTMENT, OSWEGO COUNTY SHERIFF'S DEPARTMENT AND COUNTY OF OSWEGO, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.